Citation Nr: 1618923	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include arthritis.  

2.  Entitlement to an increased rating for epicondylitis of the left elbow, rated 10 percent disabling.  

3.  Entitlement to an increased rating for epicondylitis of the right elbow, rated 10 percent disabling.  

4.  Entitlement to an increased rating for a strain of the right groin, rated 10 percent disabling.  

5.  Entitlement to a compensable rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to October 1975 and from February 1976 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in November 2011 and a transcript thereof is on file.  At the hearing it was stated that the Veteran had withdrawn multiple other issues which had been developed for appellate consideration.  In November 2013 the Veteran formally and in writing withdrew those multiple issues from appellant consideration, leaving only those issues stated on the title page for appellate consideration.  

The Veteran was previously represented by the Disabled American Veterans (DAV) but that representation was revoked by the appointment in January 2013 of the South Carolina Office of Veterans Affairs.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran is represented by the South Carolina Office of Veterans Affairs by virtue of his having executed VA Form 21-22, in January 2013.  

However, a copy of the December 2013 Supplemental Statement of the Case (SSOC) was sent not to the South Carolina Office of Veterans Affairs but to DAV.  

Similarly, after the DAV filed a Statement of Accredited Representative in Appealed Case (In Lieu of VA Form 646), a copy of the January 2015 SSOC was sent not to the South Carolina Office of Veterans Affairs but to DAV.  

Even on appeal to the Board, DAV filed an Informal Hearing Presentation (labeled Appellant's Brief) in March 2016.  

However, as the Veteran's proper representative has not received copies of the December 2013 and January 2015 SSOCs, due process concerns require that these be provided to the South Carolina Office of Veterans Affairs.  

In the March 2016 Appellant's Brief, it was observed that the most recent examinations for evaluating the service-connected epicondylitis of each elbow, strain of the right groin, and tinea pedis were conducted in 2013, more than three years ago.  It was requested that these claims be remanded for current and up-to-date VA rating examinations.  The Board concurs that such examinations could be helpful in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative, the South Carolina Office of Veterans Affairs, copies of the December 2013 and January 2015 SSOCs.  

2.  Inform the Veteran that he may submit additional evidence in support of the claims and he should be requested to provide sufficient information, and if necessary, authorization to allow VA to assist, if needed, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

It should be explained that the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  Schedule the Veteran for VA orthopedic examination to determine the current severity of his service-connected disabilities of the elbows.  The Veteran's claims file or electronic medical records should be available to and reviewed in conjunction with the examination, if needed.  All indicated tests, studies and, if needed, X-rays should be performed.  

The report should set forth all objective findings regarding each elbow, including complete range of motion measurements.  

The examiner should (1) record the range of motion of the elbows, and describe any limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion and specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disabilities. 

Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiner should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected strain of the right groin muscle.  

The Veteran's claims file or electronic medical records should be available to and reviewed in conjunction with the examination, if needed.  All indicated tests, studies and, if needed, X-rays should be performed.

Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms. 

In addition, the examiner should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected tinea pedis.  The claims folder or electronic medical records should be made available to and be reviewed by the examiner, if needed.

The examiner should indicate the extent of bodily involvement, i.e., the percentage of total body surface area involved as well as the type and duration of treatment afforded the Veteran.  

6.  The Veteran should be advised of the importance of reporting to any scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination should be included in the record and should reflect that it was sent to his last known address of record.  If he fails to report, there should be a notation as to whether the notification letter was returned as undeliverable.  

7.  Thereafter, readjudicate the claims.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative, the South Carolina Office of Veterans Affairs, the appropriate period of time within which to respond, if they so desire.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

